Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: 62/307,545 filed on 03/13/2016.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “at least one coupler provides an electrical connection between at least one electrode, sensor, and wiring embedded within or otherwise integrated into the inner member and outer member” in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claims 16-42 objected to because of the following informalities:
Claim 16, line 1, should read “A flexible anchor”.
Claim 20, line 2, should read “wherein the .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  
“a force transfer coupler configured to couple a portion…to an actuator” in claim 1. The force transfer coupler is being designated to element 330 and disclosed as having Y-shaped with arms to couple a source of an applied force from an actuator cable to the member (Applicant’s specification paragraph [0090]). As such, if a prior 
“one or more fasteners for securing the member about the body part” in claim 3. The one or more fasteners are being designated as element 312 which can be zippers, snaps, hook and look fasteners (Applicant’s specification [0077]). Therefore, if prior art discloses any of these fasteners, it will read on the limitation.
“mechanism for adjustably applying a pre-compression force about the body part” in claim 5. The mechanism for adjustably applying a pre-compression force is being designated to element 314 and being disclosed as laces or a BOA system for generating a pre-compression force on the body ([0077]). Therefore, if a prior art disclose laces or BOA system or equivalent mechanism for generating a pre-compression force on the body will meet the limitation.
“at least one stiffening element for enhancing stiffness of the member” in claim 6. The at least one stiffening element is being designated to element 320  which made of semi-rigid material to provide additional stiffness in the longitudinal- vertical on the calf ([0076] and  [0086]). Therefore, if a prior art disclose a stiffening member that function to add additional stiffness in the longitudinal, it will meet the limitation.
“one or more fasteners for securing the at least one substantially inextensible textile element to itself or to the member” in claim 9. The one or more fasteners being disclosed as Velcro or any other suitable fastener ([0112]) for securing the at least one substantially inextensible textile element to the member. As such, if a prior art 
“force transfer couple is configured to transfer a first portion of the applied force to the member and a second portion of the applied force to the at least one substantially inextensible textile element” in claim 11. The force transfer coupler is being designated to element 330 and disclosed as having Y-shaped with arms to couple a source of an applied force from an actuator cable to the member (Applicant’s specification paragraph [0090]). As such, if a prior art disclose a structure that equivalently functioning to connect an actuator cable to a member, it will meet the limitation.
“the one or more fasteners are configured for adjusting path followed by the at least one…about the member” in claim 12. For examination purposes, as the one or more fasteners are configured for adjusting path is being designated to buckles 342 ([0105]), if an element having a through hole and allow similar coupling that performed similar as claimed will read on the claim.
“at least one coupler for coupling the outer member and the inner member” in claim 16. The at least one coupler is being designated as element 214 or 216 where element 214 configured for selectively coupling and decoupling the outer member and the inner member such as hook and loop fasteners, snaps, buttons, and zippers (Applicant’s specification [0046] and [0054]) whereas the element 216 provides fixedly coupling between the outer member and the inner member such as sewn seams, rivets, adhesive, or a heat bond ([0054]).  Therefore, if prior art discloses any 
 “mechanism for adjustably applying a compression force about the body part” in claim 28. The mechanism for adjustably applying a pre-compression force is being designated to element 314 and being disclosed as laces or a BOA system for generating a pre-compression force on the body ([0077]). Therefore, if a prior art disclose laces or BOA system or equivalent mechanism for generating a pre-compression force on the body will meet the limitation.
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 41 and 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the outer member" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, limitation “a force applied by an actuator” in line 2 renders claim indefinite because it is unclear if the Applicant is intend to claim an additional and different actuator than “an actuator” and “a force applied by the actuator” that previously recited in lines 7-8 of claim 1. For examination purposes, the limitation is being interpreted as the same actuator as recited in claim 1 and therefore is being read as “a force applied by the actuator”.
Claim 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “the at least one coupler for coupling the outer member and inner member” of claim 16 and “the at least one coupler provides an electrical connection between the at least one electrode, sensor,… .
Claim 42, limitation “ couple to an actuator” in line 2 renders claim indefinite because it is unclear if the Applicant is intend to claim an additional and different actuator than “a force applied by an actuator” that previously recited in lines 4-5 of claim 16. For examination purposes, the limitation is being interpreted as the same actuator as recited in claim 16 and therefore is being read as “couple to the actuator”.
Regarding claim 26, “for forming into a substantially cylindrical or substantially conical shape” in line 3-4 renders claim indefinite because it is unclear which component recited is substantially cylindrical or substantially conical. If the Applicant intends to claim the outer member or the inner member is substantially cylindrical or substantially conical, the limitation should recite “for forming the outer member or the inner member into a substantially cylindrical or substantially conical”. It is noted that if the Applicant were to recite the claim as .
 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-13 and 15-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leicester (U.S. Publication 2012/0023638 hereinafter Leicester).
Regarding claim 1, Leicester discloses a flexible anchor member ([0033]: clutching means 12 include a plurality of flexible members) comprising: a member (Figs. 1 and 3, [0033] and [0035]: leg 32 of trouser 4) for placement about a body part (Fig. 2, [0033]:  calf portion 36) of a wearer; at least one substantially inextensible textile element (Fig. 3, [0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, 
Regarding claim 2, Leicester discloses the flexible anchor member according to claim 1, wherein the body part includes a calf (Fig. 2: calf)
Regarding claim 4, Leicester discloses the flexible anchor member according to claim 1, wherein the member (Figs. 2 and 3: leg 32 of trouser 4) is substantially conical (Figures 2 and 3 shown this configuration) and configured to be pulled onto or rolled onto (Figure 1 show this configuration) the body part (Figure 2: calf portion 36).

Regarding claim 9, Leicester discloses the flexible anchor member according to claim 1, further including one or more fasteners (refer to 112(f) interpretation of above: since the eyelet 40 equivalently functioning to couple the textile element/calf straps 38 and the member/leg 32of trouser 4; Fig. 3, [0033]: eyelet 40) for securing (Fig. 3: the lacing 64 passing through the eyelet 40, as the cable 54 pulled, the eyelet 40 acts as fasteners to pull the calf straps ends 44 together which securing/tightening the calf straps 38 to leg 32) the at least one substantially inextensible textile element (Fig. 3: calf straps 38) to the member (Fig. 3: leg 32 of trouser 4).
Regarding claim 10, Leicester discloses the flexible anchor member according to claim 9, wherein the one or more fasteners are further configured for adjusting a length (Fig. 3: the position of eyelet 40 change the length of which the calf strap 38 is available to constrict; this is the distance between the eyelet 40 as shown in Figure 3) of the at least one substantially inextensible textile element (Fig. 3: calf strap 38) available for constricting about the member (Fig. 3: leg 32) in response to the applied force.

Regarding claim 12, Leicester discloses the flexible anchor member according to claim 11, further including one or more fasteners (refer to 112(f) interpretation of above; Fig. 3, [0033]: eyelet 40) for securing (Fig. 3: the lacing 64 passing through the eyelet 40, as the cable 54 pulled, the eyelet 40 acts as fasteners to pull the calf straps ends 44 together which securing/tightening the calf straps 38 to leg 32) the at least one substantially inextensible textile element (Fig. 3: calf straps 38) to the member (Fig. 3: leg 32 of trouser 4), wherein the one or more fasteners (Fig. 3: eyelet 40) are configured for adjusting a path (as the lacing is pulled, the calf straps 38 would be pulling in the path at which lacing is pulled via the eyelet 40) 
Regarding claim 13, Leicester discloses the flexible anchor member according to claim 12, wherein the one or more fasteners (Fig. 3: lacing 64) are configured for adjusting a ratio ([0039]: distance between the left and right eyelet 40 effect the force that being pulled by the lacing 64) of the first portion of the applied force  ([0039]: as the cable 54 is pulled, lacing 64 on the calf straps 38 that looped through the eyelet 40 is tensioned and thereby pull the ends 44 of calf straps 38 together which change the tension force on the leg 32) transferred to the member (Fig. 2: leg 32 of trouser 4) and the second portion of the applied force (as the cable 54 is pulled, lacing 64 on the calf straps 38 that looped through the eyelet 40 is tensioned and thereby pull the ends 44 of calf straps 38 together which change the tension force on calf straps 38) transferred to the at least one substantially inextensible textile element (Fig. 3: calf straps 38).
Regarding claim 15, Leicester discloses the flexible anchor member according to claim 1, wherein an outer member (Fig. 3: one of the calf straps 38) includes a substantially inextensible textile material (Fig. 3, [0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable 
Regarding claim 16, Leicester discloses a flexible anchor member comprising: an outer member (Fig. 3, [0036]: cover 50 and calf straps 38) for placement about a body part (Fig. 2: calf portion 36), the outer member (Fig. 3: calf straps 38) including a substantially inextensible textile material ([0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable material) configured for directing a force ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user) applied by an actuator (Fig. 3, [0039]: cable 54) to act upon a portion of the body part (Fig. 2: calf portion 36); an inner member (Figs. 1 and 3, [0033] and [0035]: leg 32 of trouser 4) for positioning between the body part (Fig. 1: calf) and the outer member (Fig. 3: cover 50 and calf straps 38), a first surface (the inner surface of the leg 32 of trouser) of the inner member (Fig. 2: leg 32 of trouser 4) being configured for frictionally engaging ([0039]: ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user which the leg 32 of the trouser 4 will frictionally engage with the user leg to catch and prevent 
Regarding claim 17, Leicester discloses the flexible anchor member according to claim 16, wherein the body part includes a calf (Fig. 2: calf portion 36).
Regarding claim 18, Leicester discloses the flexible anchor member according to claim 16, WO 2017/160751 PCT/US2017/02215038 wherein all of the outer member (for this claim, only the calf straps 38 are being considered as the outer member; and the dash lines shown in Figure 3 are being considered as “at least one coupler”) is made from the substantially inextensible textile material ([0033], [0038]: calf straps 38 may be made of any suitable robust material such a webbing made from polyester, polypropylene, nylon or any other suitable material), and wherein the at least one substantially inextensible material (calf straps 38) is configured for directing ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user) the applied force substantially circumferentially around the underlying body part ([0039]: respective calf of the user).

Regarding claim 20, Leicester discloses the flexible anchor member according to claim 19, wherein the second location (top left calf strap 38, where left end 44 is pointed at in Figure 3) of the outer member is associated with a portion of the body part having resilient muscle (Fig. 2: tibialis anterior).
Regarding claim 21, Leicester discloses the flexible anchor member according to claim 16, wherein the inner member (Fig. 3: leg 32 of trouser 4) acts to resist migration ([0039]: as the cable 54 is pulled into the passageway 31 it will be drawn through the loop 62 in the cable end and thereby tension the lacing 64. This will draw the ends 44 of the calf straps 38 together thereby tensioning the gripping means 12 around the respective calf of the user) of the outer member (Fig. 3: calf straps 38) relative to the body part (Fig. 1: calf) in response to the applied force ([0039]: the force generated when cable 54 is pulled).
Regarding claim 22, Leicester discloses the flexible anchor member according to claim 16, wherein the at least one coupler (Fig. 3: hook and loop fastening means 52) is configured for selectably coupling and decoupling (when attached and detached the hook and loop fastening means 52, respectively) the outer member (Fig. 3: cover 50) and the inner member (Fig. 3: leg 32 of trouser 4).

Regarding claim 24, Leicester discloses the flexible anchor member according to claim 16, wherein the at least one coupler (see 112f above: sewn seams is the same as Applicant’s coupling 216; ([0036]: cover 50 is sewn to the calf portion of leg 32 on the opposite side of the leg 32 as shown in Figure 3) fixedly couples ([0036]: by sewing) the outer member ([0036]: cover 50) and the inner member ([0036]: leg 32 of trouser 4).
Regarding claim 25, Leicester discloses the flexible anchor member according to claim 24 , wherein the at least one coupler is sewn seams ([0036]: sewn).
Regarding claim 26, Leicester discloses the flexible anchor member according to claim 16, wherein the outer member (Fig. 3: cover 50) is substantially planar (Figure 3 shown this configuration when the hook and loop fastener means 52 is detached) and includes one or more fasteners (Fig. 3: hook and loop fastener means 52) for forming into a substantially cylindrical (when hook and loop fastener means 52 is attached).
Regarding claim 27, Leicester discloses the flexible anchor member according to claim 16, wherein the inner member (Fig. 1 and 3: leg 32 of trouser 4) is configured to be pulled onto (Figure 1 shown this configuration) the body part (Fig. 1: calf).
Regarding claim 28, Leicester discloses the flexible anchor member according to claim 16, wherein the outer member (Fig. 3: cover 50) includes a mechanism ( see 112(f) interpretation above: since hook and loop equivalently functioning to generate a pre-compression force on the body to the Applicant; [0036]: hook and loop fastener means 523) for .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 5 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Verkade et al. (U.S. Publication 2006/0084899 hereinafter Verkade).
Regarding claim 3, Leicester discloses the flexible anchor member according to claim 1.
Leicester silent about the member is substantially planar and includes one or more fasteners for securing the member about the body part.
However, Verkade in the art of orthopedic ankle braces ([0006]) teaches the member (Fig. 1 and 3, [0050]: inner soft liner 130 encircled the wearer’s calf) is substantially planar (Figure 3 show the inner liner 130 can unwrapped and is planar) and includes one or more fasteners (see 112f above; hook and loop fastener is the same as the Applicant’s element 312; Fig.3, [0053]: hook and loop fastener 304) for securing the member (Figure 3: inner liner 130) about the body part ([0050]: calf).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member (leg 32 of trouser 4) to be substantially planar and includes one or more fasteners for securing the member about the body part, in view of Verkade, for the benefit of allow easily donning the member since it is 
Regarding claim 5, Leicester discloses the flexible anchor member according to claim 1.
Leicester silent about the member includes a mechanism for adjustably applying a pre- compression force about the body part.
However, Verkade teaches the member (Fig. 1 and 3, [0050]: inner soft liner 130 encircled the wearer’s calf) includes a mechanism (see 112f above, Verkade also discloses laces which is the same as Appliant’s laces; Fig.3, [0053]: inner member comprises an adjustable fastener such as hook and loop fastener 304 or laces) for adjustably applying a pre- compression force (by adjusting the fastener) about the body part.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member (leg 32 of trouser 4) to have includes a mechanism for adjustably applying a pre- compression force about the body part, as taught by Verkade, for the benefit of adjustability of the member for a more comfortable fit to the user (0053). 
Regarding claim 37, Leicester discloses the flexible anchor member according to claim 22.
Leicester silent about a second inner member for positioning between the body part and the outer member, and WO 2017/160751 PCT/US2017/02215041 wherein a shape of the second inner member is substantially similar to the inner member such that the inner member and the second inner member may be selectively interchanged for use with the outer member.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s flexible anchor member to have a second inner member for positioning between the body part and the outer member, and WO 2017/160751 PCT/US2017/02215041 wherein a shape of the second inner member is substantially similar to the inner member such that the inner member and the second inner member may be selectively interchanged for use with the outer member, as taught by Verkade, for the benefit of allowing the user to use another inner member when the inner member is being cleaned or a different size for different fit/tightness as desired ([0052]).
Regarding claim 38, Leicester as modified, discloses the flexible anchor member according to claim 37, wherein the inner member is configured to complement a specific geometry of the body part at a first stage of a physical rehabilitation program or a training program, and wherein the second inner member is configured to complement a specific geometry of the body part at a second stage of the physical rehabilitation program or the training program (these limitations are being claimed as intended use and carry little patentable weight, however, it is noted that as the modified inner members are now can be replaced in different sizes, this satisfied and enabled such claimed intended use. For example, a 
Regarding claim 39, Leicester as modified, discloses the flexible anchor member according to claim 37, wherein the inner member is configured to complement a specific geometry of the body part of a first person, and wherein the second inner member is configured to complement a specific geometry of the body part of a second person (Verkade’s [0052]: as modified, different sizes of the inner members are disclosed, the different in sizes will allow fitment of the inner members with different people or accommodating the same person with a change of size, for example a child/teen or a person losing or gaining weight).

Claims 6-7, 29-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Moore (U.S. Patent 3,831,467 hereinafter Moore).
Regarding claim 6, Leicester discloses the flexible anchor member according to claim 1.
Leicester silent about the member further includes at least one stiffening element for enhancing a longitudinal stiffness of the member.
However, Moore is in the art of orthopedic appliance field, teaches the member (Fig. 3, Col. 1, Lns. 61-62: base sheet 12 comprises inner surface 14) further includes at least one stiffening element (see 112f above; since the planar stiffness 52 provide additional rigidity and is provided in the longitudinal direction, it is equivalent as Applicant’s element 320; Fig. 4, Col. 2, Lns. 55-56: planar stiffener 52) for enhancing a longitudinal stiffness (Col. 2, Lns.  shown the 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s member further includes at least one stiffening element for enhancing a longitudinal stiffness of the member, as taught by Moore, for the benefit of adding rigidity to the member and providing guiding correct positioning of the member to the leg (Col. 2, Lns. 62-44).
Regarding claim 7, Leicester as modified, discloses the flexible anchor member according to claim 6, wherein the force transfer coupler (Leicester’s Fig. 3: lacing 64) couples the actuator (Leicester’s Fig. 3: cable 54) to a central portion of the member (Leicester’ [0039]: since the force from the cable 54 is transferred via the lacing 64 and eyelet 40, the lacing 64 and eyelet 40 are couple to a central portion of the leg 32 of trouser 4 as shown in Figure 3).
Regarding claim 29, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about the outer member further includes at least one stiffening element for enhancing a longitudinal stiffness of the outer member.
However, Moore is in the art of orthopedic appliance field, teaches the outer member (Fig. 7, Col. 1, Ln. 63: outer surface 16) further includes at least one stiffening element (Fig. 7, Col. 2, Lns. 55-56: planar stiffener 52) for enhancing a longitudinal stiffness (Fig. 7 shown the planar stiffener 52 run in the longitudinal direction, Col. 2, Ln. 55: to add further rigidity) of the member.

Regarding claim 30, Leicester as modified, discloses the flexible anchor member according to claim 29, wherein the outer member (Leicester’s calf straps 38) is configured to couple to the actuator (Leicester’s Figure 3: cable 54) at a central portion (Leicester’ [0039]: since the force from the cable 54 is transferred via the lacing 64 and eyelet 40, the lacing 64 and eyelet 40 are couple to a central portion of the calf straps 38) of the outer member (Fig.3: calf straps 38).
Regarding claim 33, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about the inner member includes a second surface and a thickness between the first surface and the second surface, and wherein the thickness varies along at least a portion of the inner member such that a shape of the first surface complements a specific geometry of the body part.
However, Moore teaches the inner member (Fig. 3, Col.2, Lns. 42-43: inner surface 14 and resilient pad 42) includes a second surface (Fig. 3, Col. 2, Lns. 46-47: planar undersurface 44) and a thickness (Figure 3 shown this configuration) between the first surface (Fig. 4: Col. 2, Ln. 48: inner surface 48) and the second surface (Fig.3: planar undersurface 44), and wherein the thickness varies (Figure 3 shown this configuration) along at least a portion of the inner 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s the inner member includes a second surface and a thickness between the first surface and the second surface, and wherein the thickness varies along at least a portion of the inner member such that a shape of the first surface complements a specific geometry of the body part, as taught by Moore, for the benefit of providing a degree of comfortable support (Col. 2 Lns. 51-53).

Regarding claim 34, Leicester as modified, discloses the flexible anchor member according to claim 33, wherein the body part is a calf (Leicester’s Fig. 1: calf portion 36; Moore’s Fig. 1: lower portion of the inner surface corresponded to where element 46 is labeled, which is a calf) of a wearer, wherein the inner member is thicker in an area configured for placement against a belly of the calf muscle (Moore’s Figure 3 shown this configuration, the lower portion of the inner surface 48 closer to element 46 is being labeled in Figure 3 is the belly of the calf) and is thinner (Moore’s Figure 3 shown this configuration) in an area configured for placement against the tibial tuberosity.

Claims 14 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Toth (U.S. Publication 2010/0056966 hereinafter Toth).
Regarding claim 14, Leicester discloses the flexible anchor member according to claim 1.

However, Toth discloses a compression device (Fig. 1a, [0173]: compression device 1) in form of a sheet that wrapped around the body part ([0173] and Figure 1a shown the compression device 1 wrapped around the calf of the wearer) and also teaches a sensor (Fig. 2, [0179]: sensor layer 15) embedded within the member ([0185]: the sensor layer 15 could be in integrated with the inner layer 16) and a control unit ([0180]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s flexible anchor device to have a sensor integrated into the member, as taught by Toth, for the benefit of allow measuring surface pressure of the wearer ([0179]) and providing feedback of the pressure to the wearer during use of the compression device ([0178]). 
Regarding claim 40, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about a sensor embedded into the inner member.

However, Toth discloses a compression device (Fig. 1a, [0173]: compression device 1) in form of a sheet that wrapped around the body part ([0173] and Figure 1a shown the compression device 1 wrapped around the calf of the wearer) and also teaches a sensor (Fig. 2, [0179]: sensor layer 15) embedded within the inner member ([0185]: the sensor layer 15 could be in integrated with the inner layer 16) and a control unit ([0180]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s flexible anchor device to have a . 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Vollbrecht et al. (U.S. Publication 2012/0109031 hereinafter Vollbrecht).
Regarding claim 31, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about the first surface of the inner member includes an anti-slip material for enhancing a coefficient of friction of the first surface of the inner member.
However, Vollbrecht discloses a support bandage serves to support a limb ([0001]) and teaches the first surface (Fig. 2, [0052]: inner side 3) of the inner member (Figs. 1 and 2: support bandage 1) includes an anti-slip material (Fig.2, [0052]: anti-slip coating points 5) for enhancing a coefficient of friction of the first surface (Fig. 2: inner side 3) of the inner member (support bandage 1).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Leicester’s inner member’s first surface to include an anti-slip material for enhancing a coefficient of friction of the first surface of the inner member, as taught by Vollbrecht, for the benefit of better avoid slipping on the skin surface when fitted ([0052]).
.

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Leicester in view of Gray (U.S. Patent 5,584,799 hereinafter Gray).
Regarding claim 35, Leicester discloses the flexible anchor member according to claim 16.
Leicester silent about an elastic modulus of the inner member varies along at least a portion of the inner member, and wherein the variations in elastic modulus are configured to distribute, uniformly onto the body part, a force applied to the inner member by the outer member.
However, Gray discloses a splint/therapeutic device for partially limiting the mobility of the a selected portion of the patent body (abstract) and teaches an elastic modulus of the inner member (Figs. 21 and 22, Col. 9, Lns. 42: splint body 12L) varies along at least a portion of the inner member (Col. 8, Lns.2-8: extent of regions of different moduli of elasticity can be controlled), and wherein the variations in elastic modulus are (Col. 8 Lns. 2-8: it is conceivable to utilize a material in which the modulus of elasticity can be varied; extent of regions of different moduli of elasticity can be controlled) configured to distribute, uniformly onto the body part (Figs. 21 and 22: calf), a force applied to the inner member (Figs. 21 and 22: splint body 12L) by the outer member (Fig. 22: adjustable straps 26).

Regarding claim 36, Leicester as modified, discloses the flexible anchor member according to claim 16, wherein an elastic modulus of the inner member varies (Col. 8 Lns. 2-8: it is conceivable to utilize a material in which the modulus of elasticity can be varied; extent of regions of different moduli of elasticity can be controlled) along at least a portion of the inner member (Figs. 21 and 22, Col. 9, Lns. 42: splint body 12L), and wherein the variations in elastic modulus are configured to direct, onto a specific portion of the body part (Figs. 21 and 22: leg and calf of wearer), a force applied to the inner member (Fig. 22: splint body 12L) by the outer member (Fig. 22: adjustable straps 26).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Leicester.
Regarding claim 42, Leicester discloses the flexible anchor member according to claim 16, WO 2017/160751 PCT/US2017/02215042 further including at least one element (Fig. 3: lacing 64) partially circumscribing a portion of the outer member (Fig. 3: calf straps 38) and configured in one or more locations to be secured to itself (Fig. 3: via the loop 62), and wherein a portion of the at least one element (Fig. 3: lacing 64) is configured to be coupled (Fig. 3: via the loop 62) to the actuator (Fig. 3: cable 54) such that a force applied by the actuator (Fig. 3: cable 54) causes the at least one element (Fig. 3: 
Leicester silent about the material of the at least one element (lacing 64).
However, in another embodiment, Figure 12, Leicester teaches a lower tensioning means (Fig. 12, [0050]: lower tensioning means 184) is an inextensible textile element ([0051]: lower tensioning means 184 is made of webbing material).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modified Leicester’s element (Fig. 3: lacing 64) to be an inextensible textile element, as taught by Leicester, for the benefit of durability and increase safeness as the inextensible textile element/webbing material is cause less wear than steel cable ([0051]).
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure. 
Castillo et al. (U.S. Publication 201/0157902) disclose connectors (Figs. 8 and 9, [0043]: connectors 56 and 58) are Boa lacing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/JAN CHRISTOPHER L MERENE/             Primary Examiner, Art Unit 3773